Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10 March 2020.  In virtue of this communication, claims 62-81 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 4/16/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/485239, filed on 4/12/2017.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 3/25/2021.

The application has been amended as follows: 

Claim 77:
Cancelled

Allowable Subject Matter
Claims 62-76 and 78-81 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or properly suggest:
determining, from said information, whether the shutter speed setting is faster than the camera’s native sync speed; and
if it is determined that the shutter speed setting is faster than the camera’s native sync speed;
determining a shutter open period for said camera, said period corresponding to the period where at least part of the camera’s sensor is exposed; and
controlling the LED lighting device to emit a continuous flash, synchronized with the determined shutter open period, such that the flash provides continuous illumination for the entire duration of the shutter open period.

It is noted that “faster than the camera’s native sync speed” is considered to be fast shutter speeds, typically less than 1/250s, as described in applicant’s specification.

The prior arts, cited in full below, Clark (all three references) and Falk all teach using a strobed flash to compensate for the high speed shutter settings, which is not considered to be continuous illumination.

The final prior art, Jacobs, teaches using continuous illumination for camera systems with high speed shutters to minimize the motion of a pill in the image.  However, this does not have any determining step being performed, or mention of synchronization during the shutter open period.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (Publication No.: US 2015/0124427 A1)
Clark (Publication No.: US 2012/0127361 A1)
Clark (Publication No.: US 2012/0243859 A1)
Falk et al. (Publication No.: US 2017/0311428 A1)
Jacobs et al. (Publication No.: US 2012/0330684 A1)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/26/2021